United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 14-3691
                       ___________________________

    Thomas E. Perez, Secretary of Labor, United States Department of Labor

                      lllllllllllllllllllll Plaintiff - Appellee

                                         v.

El Pato, Inc., doing business as El Maguey Mexican Restaurant; JYR’S El Maguey
   Corporation, Inc., doing business as El Maguey Mexican Restaurant; Manuel
     Jaime, Individually; El Sapo, Inc., doing business as El Maguey Mexican
                Restaurant; Justo Adan, Individually; Humberto Jaime

                    lllllllllllllllllllll Defendants - Appellants
                                     ____________

                    Appeal from United States District Court
               for the Western District of Missouri - Kansas City
                                ____________

                             Submitted: July 2, 2015
                               Filed: July 8, 2015
                                 [Unpublished]
                                 ____________

Before SHEPHERD, BYE, and KELLY, Circuit Judges.
                           ____________

PER CURIAM.
       This is an appeal from an adverse adjudication of civil contempt made by the
district court1 in Fair Labor Standards Act proceedings first initiated more than a
decade ago by the Secretary of the United States Department of Labor against El Pato,
Inc., doing business as El Maguey Corporation, Inc.; JYR’s El Maguey Corporation,
Inc., doing business as El Maguey Mexican Restaurant; El Sapo, Inc., doing business
as El Maguey Restaurant; Manuel Jaime; Humberto Jaime; and Justo Adan. After
careful review of the record and the parties’ arguments on appeal, we conclude that
the district court did not abuse its discretion. See F.T.C. v. Neiswonger, 580 F.3d
769, 773 (8th Cir. 2009) (standard of review). Accordingly, we affirm. See 8th Cir.
R. 47B.
                        ______________________________




      1
        The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri.

                                         -2-